[DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-11439
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
RUBEN IVAN FULLER,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
          D.C. Docket No. 5:20-cr-00002-TKW-MJF-1
                   ____________________
2                       Opinion of the Court                  22-11439


Before WILSON, JORDAN, and BRASHER, Circuit Judges.
PER CURIAM:
       Ruben Fuller, a federal prisoner proceeding pro se, appeals
the district court’s denial of his motion for compassionate release
under 18 U.S.C. § 3582(c)(1)(A), as modified by § 603(b) of the First
Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194. He argues that
his medical conditions combined with COVID-19 constitute an
“extraordinary and compelling” reason for his release.
       The government has responded by moving for summary af-
firmance and for a stay of the briefing schedule. The government
asserts, in relevant part, that the district court properly denied Mr.
Fuller’s motion for compassionate release because he did not pre-
sent evidence that he suffered from a serious medical condition
that substantially diminished his ability to provide self-care in
prison or that he was not expected to recover.
        Summary disposition is appropriate, in part, when “the po-
sition of one of the parties is clearly right as a matter of law so that
there can be no substantial question as to the outcome of the case,
or where, as is more frequently the case, the appeal is frivolous.”
Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.
1969). As explained below, we agree with the government that
summary affirmance is warranted.
      A determination about a defendant’s eligibility for a
§ 3582(c) sentence reduction is reviewed de novo. See United
22-11439                Opinion of the Court                          3

States v. Bryant, 996 F.3d 1243, 1251 (11th Cir. 2021). But a district
court’s denial of a prisoner’s § 3582(c)(1)(A) motion is reviewed for
an abuse of discretion. See United States v. Harris, 989 F.3d 908,
911 (11th Cir. 2021). “A district court abuses its discretion if it ap-
plies an incorrect legal standard, follows improper procedures in
making the determination, or makes findings of fact that are clearly
erroneous.” Id. (quotation marks omitted). Under the abuse of
discretion standard, “we cannot reverse just because we might
have come to a different conclusion had it been our call to make.”
Id. at 912 (quotation marks omitted).
       Under our prior panel precedent rule, “a prior panel’s hold-
ing is binding on all subsequent panels unless and until it is over-
ruled or undermined to the point of abrogation by the Supreme
Court or by this [C]ourt sitting en banc.” United States v.
Archer, 531 F.3d 1347, 1352 (11th Cir. 2008). “To constitute an
overruling for the purposes of th[e] prior panel precedent rule, the
Supreme Court decision must be clearly on point.” United States
v. Kaley, 579 F.3d 1246, 1255 (11th Cir. 2009) (quotation marks
omitted).
       A district court may reduce a term of imprisonment under
§ 3582(c)(1)(A) “if (1) the [18 U.S.C.] § 3553(a) sentencing factors fa-
vor doing so, (2) there are extraordinary and compelling reasons
for doing so, and . . . (3) doing so wouldn’t endanger any person or
the community within the meaning of [U.S.S.G.] § 1B1.13’s policy
statement.” United States v. Tinker, 14 F.4th 1234, 1237 (11th Cir.
2021) (quotation marks omitted). The district court may consider
4                      Opinion of the Court                 22-11439

these factors in any order, and the absence of any of the three fore-
closes a sentence reduction. See id. at 1237-38.
        The policy statements applicable to § 3582(c)(1)(A) are
found in § 1B1.13. See U.S.S.G. § 1B1.13. The commentary to
§ 1B1.13 states that “extraordinary and compelling” reasons exist
under any of the circumstances listed, provided that the court de-
termines that the defendant is not a danger to the safety of any
other person or to the community, as provided in 18 U.S.C.
§ 3142(g), and that the reduction is consistent with the policy state-
ment. See § 1B1.13, comment. (n.1). In relevant part, the com-
mentary to § 1B1.13 lists a defendant’s medical condition as an “ex-
traordinary and compelling” reason warranting a sentence reduc-
tion if he has a terminal illness or a serious condition that substan-
tially diminishes his ability to provide self-care within the environ-
ment of a correctional facility and from which he is not expected to
recover. See § 1B1.13, comment. (n.1(A)).
       The commentary also contains a catch-all provision for
“other reasons,” which provides that a prisoner may be eligible for
a sentence reduction if, “[a]s determined by the Director of the
[BOP], there exists in the defendant’s case an extraordinary and
compelling reason other than, or in combination with,” the other
specific examples listed. Id. § 1B1.13, comment. (n.1(D)). We have
held that, following the enactment of the First Step Act, § 1B1.13
continues to constrain a district court’s ability to evaluate whether
“extraordinary and compelling” reasons were present, and that
“Application Note 1(D) does not grant discretion to courts to
22-11439               Opinion of the Court                       5

develop ‘other reasons’ that might justify a reduction in a defend-
ant’s sentence.” Bryant, 996 F.3d at 1248. We also have held that
“the confluence of [a defendant’s] medical conditions and
COVID-19” does not constitute an “extraordinary and compelling”
reason warranting compassionate release if the defendant’s medi-
cal conditions do not meet the criteria of § 1B1.13, comment.
(n.1(A)). See United States v. Giron, 15 F.4th 1343, 1346 (11th Cir.
2021).
       Here, the district court did not abuse its discretion when it
denied Mr. Fuller’s motion for compassionate release because he
did not show an “extraordinary and compelling” reason for his re-
lease. See Harris, 989 F.3d at 911. To the extent that Mr. Fuller
argues that the district court had discretion to develop other “ex-
traordinary and compelling” reasons warranting his release, that
argument is foreclosed by Bryant, which has not been overruled or
abrogated. See Archer, 531 F.3d at 1352; Kaley, 579 F.3d at 1255.
Mr. Fuller’s medical conditions did not qualify as “extraordinary
and compelling” reasons for his release because he did not show
that they were terminal or substantially diminished his ability to
provide self-care in prison. See U.S.S.G. § 1B1.13, comment.
(n.1(A)). And the confluence of COVID-19 and his medical condi-
tions did not constitute an “extraordinary and compelling” reason.
See Giron, 15 F.4th at 1346. Thus, because Mr. Fuller did not show
an “extraordinary and compelling” reason for his release, it is un-
necessary to address the 18 U.S.C. § 3553(a) factors or consider
6                      Opinion of the Court                22-11439

whether he posed a danger to the community. See Tinker, 14 F.4th
at 1237-38.
      In sum, the district court did not abuse its discretion when it
denied Fuller’s motion for compassionate release. Accordingly, we
GRANT the government’s motion for summary affirmance,
DENY as moot its motion to stay the briefing schedule, and
AFFIRM the denial of Fuller’s motion for compassionate release.
      AFFIRMED.